Citation Nr: 0901157	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in November 2008, at the Nashville RO, 
before the undersigned.  A transcript of the testimony is in 
the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in August 2002, 
the RO denied service connection for PTSD on the basis that 
the claimed stressor had not been verified.

3.  Evidence added to the record since the final August 2002 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim. 






CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the veteran's 
claim for service connection for PTSD, and therefore, 
regardless of whether the requirements of Kent have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that the current laws 
and regulations as they pertain to new and material evidence 
have been complied with, a defect, if any, in providing 
notice and assistance to the veteran was at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2008).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a decision dated in August 2002.  The veteran was 
notified of that decision and of his appellate rights.  The 
veteran did not appeal that decision and it became final.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.

Although the RO did not reopen the veteran's claim for 
service connection for PTSD, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the veteran 
has submitted new and material evidence.  Accordingly, the 
claim concerning entitlement to service connection for PTSD 
will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The August 2002 decision denied the veteran's claim for 
service connection for PTSD.  In that decision, the RO stated 
that the veteran was sent a letter in January 2002 requesting 
specific information regarding his claimed in-service 
stressors, but that as of the date of the decision, no reply 
had been received.  In addition, there was no evidence 
establishing that a stressful experience occurred during 
military service.  Thus, the RO concluded that service 
connection for PTSD was not warranted.

The evidence associated with the claims file subsequent to 
the August 2002 decision includes a letter from the U.S. Army 
& Joint Services Records Research Center (JSRRC) dated in 
December 2005and the veteran's own contentions as well as his 
sworn testimony at his personal hearing in November 2008.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 2002 decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for PTSD.  This evidence is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board finds 
that the December 2005 letter from the JSRRC provides 
evidence of a credible in-service stressor.  Taken together 
with treatment records and reports showing a current 
diagnosis of PTSD, the Board finds that this evidence 
provides a connection or possible connection between the 
veteran's diagnosis of PTSD and the verified in-service 
stressor.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, this evidence relates to an 
unestablished fact necessary to substantiate the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran has not been afforded a VA 
examination for his PTSD claim.  The law provides that VA has 
a duty to obtain a medical examination or opinion when the 
record contains competent evidence of a current disability, 
indicates that such disability may be associated with active 
service, but does not contain sufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, a medical 
examination is necessary because letters dated in November 
2008 letters from the veteran's treating VAMC and private 
psychiatrists indicate that the veteran has a current 
diagnosis of PTSD.  Further, in its the December 2005 letter, 
the JSRRC verified the occurrence of a May 9, 1967 attack by 
three Viet Cong who gained access to the ESSO Petroleum Oil 
Lubrication Storage facility in Qui Nhon resulting in much 
destruction, the death of one U.S. soldier and the wounding 
of seven other U.S. soldiers.  Service personnel records 
establish that the veteran was present at this facility.  
Considering the veteran's testimony, which the undersigned 
deemed credible, along with this information, the Board finds 
that there is sufficient evidence of a verified stressor.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(corroboration of every detail of the alleged in-service 
stressor is not required, only that the event occurred and 
that the veteran was exposed to the event).  Therefore, the 
veteran must be afforded a VA examination to determine if 
there is a nexus between his current diagnosis and the 
verified in-service stressor - 

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplemental 2007) and 38 C.F.R. § 
3.159(b) (2008) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2008), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present, to 
specifically include PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, and should include 
psychological testing including PTSD sub 
scales.  The AMC/RO should provide the 
examiner the summary of the verified 
stressor described above, and the examiner 
must be instructed that only this event 
may be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also confirm whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the AMC/RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


